Citation Nr: 1130396	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus.  



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION


The Veteran served on active duty from December 1965 to December 1967.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  A November 2009 Board decision denied the claim for restoration of service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus.  This decision was appealed to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an Order dated in October 2010, the Court remanded the Veteran's claim to the Board for readjudication pursuant to a Joint Motion for Remand (hereinafter Joint Motion). 
 
FINDINGS OF FACT

1.  Prior to the severance of service connection for connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus by a March 2007 rating decision and within 30 days of the notice of the proposed severance, the Veteran requested a hearing by communication received in November 2006. 

2.  The failure to afford the Veteran the requested hearing prior to the March 2007 rating decision rendered this decision void ab initio. 

CONCLUSION OF LAW

The severance of service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus being not in accord with controlling regulations, the criteria for restoration of service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus are met.  38 C.F.R. § 3.105(i) (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA apply to the appeal or have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for restoration of service connection.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).  Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) (2010).

As noted in the Joint Motion, prior to the severance of service connection and within 30 days of the notice of the proposed severance with occurred in October 2006, the Veteran requested a hearing by communication received in November 2006.  However, the Veteran was not afforded the hearing as is mandated by 38 C.F.R. § 3.105(i)(1).  Therefore, the March 2007 rating decision is void ab initio.  As such, service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus is restored by operation of law.  In the event the RO considers it appropriate to pursue this matter further, it will be necessary to start the process over from the beginning.  


ORDER

Entitlement to restoration of service connection for right and left leg peripherovascular venous insufficiency as secondary to Diabetes Mellitus is granted.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


